        Case 2:19-cv-01101-CKD Document 15 Filed 09/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAROLD HUNTER,                                      No. 2:19-cv-1101 CKD P
12                           Plaintiff,
13              v.                                        ORDER
14    GABRIEL WILLIAMS, et al.,
15                           Defendants.
16

17             On June 29, 2020, plaintiff filed a motion for a 6-month extension of time to file an

18   amended complaint, (ECF No. 9), which was subsequently denied. (ECF No. 10.) Plaintiff then

19   filed a renewed motion for a 6-month extension of time (ECF No. 11), and the undersigned

20   granted plaintiff an additional sixty days (ECF No. 12). Plaintiff has now filed a motion for

21   extension of time to file an amended complaint. Plaintiff argues that he has been paroled and

22   now needs additional time to file his amended complaint. Good cause appearing, IT IS HEREBY

23   ORDERED that:

24             1. Plaintiff’s motion for an extension of time (ECF No. 14) is granted; and

25             2. Plaintiff is granted sixty days from the date of this order in which to file an amended

26                   complaint.

27   Dated: September 17, 2020
     18::mp.hunt1101.36(3)                              _____________________________________
28
                                                        CAROLYN K. DELANEY
                                                        UNITED STATES MAGISTRATE JUDGE
